678 N.W.2d 651 (2004)
Constance M. NITZ, Respondent,
v.
ABBOTT NORTHWESTERN HOSPITAL, and Self-Insured/Gallagher Bassett Services, Inc., Relator, and
Twin Cities Spine Center, Intervenor.
No. A04-306.
Supreme Court of Minnesota.
April 28, 2004.
Christine Louise Tuft, Arthur, Chapman, Kettering, Smetak & Pikala, P.A., Minneapolis, MN, for Relator/Appellant's.
William G. Moore, Fridley, MN, for Respondent's.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed January 27, 2004, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Paul H. Anderson
Associate Justice